Exhibit 10.2

PLACEMENT AGENT AGREEMENT


August 5, 2016


Luckycom, Inc.
1790 Hughes Landing Blvd. Suite 400, 
The Woodlands, Texas 77380


Attention: Kingrich Lee


Dear Mr. Lee:


This letter agreement (this "Agreement") confirms the terms of our agreement
pursuant to which Luckycom, Inc. (the "Company") has engaged  Jianwen Li (the
"Placement Agent") to act as the Company's placement agent in connection with
one or more sales by the Company to the Purchasers (as defined below) identified
by the Placement Agent to the Company (each, a "Transaction" and together the
"Transactions") of up to 120,000 shares (the "Shares") of the Company's common
stock, par value $0.01 per share (the "Common Stock"), at a price of $1.00 per
share pursuant to Regulation S of the Securities Act of 1933, as amended (the
"Securities Act") (the "Engagement").


1. Appointment and Acceptance.


 a. The Company hereby appoints the Placement Agent to serve as the Company's
placement agent in connection with the Transactions and the Placement Agent
accepts such appointment, subject to the terms and conditions of this Agreement.


 b. The Placement Agent agrees that in its capacity as placement agent hereunder
it will use its reasonable efforts to identify potential purchasers
(collectively, the "Purchasers") for the Shares and assist the Company in
effecting a Transaction. In no event shall the Placement Agent be obligated to
purchase the Shares or any other equity or debt securities of the Company or its
affiliates for its own account or for the account of its affiliates or
customers.


 c. In connection with this appointment, the Placement Agent shall, to the
extent appropriate and requested to by the Company: (i) assist the Company in
structuring the financial aspects of the Transaction; (ii) identify and contact
selected potential Purchasers of the Shares and furnish them, on behalf of the
Company, with information about the Company; and (iii) with respect to the
Purchasers, conduct all sales and marketing activities with respect to the
Transactions in accordance with the terms of this Agreement and Regulation S
under the Securities Act.


d. The Placement Agent shall provide to the Company or its agents a list of
potential Purchasers that it expects to solicit in connection with a proposed
Transaction. The Company shall grant the Placement Agent exclusivity with
respect to the Purchasers, i.e. the Company will neither directly nor indirectly
(e.g. via a third party) without the prior written approval of the Placement
Agent contact the Purchasers with respect to the Transactions. The list of
potential Purchasers shall be attached as Annex I to this Agreement. Annex I may
be amended from time to time upon mutual agreement (in writing or by fax)
between the Company and the Placement Agent.


e. The Company acknowledges and agrees that the Placement Agent has been
retained solely to provide the advice or services set forth in this Agreement.
The Company understands that the Placement Agent is not undertaking to provide
any legal, accounting or tax advice in connection with this Agreement or the
Transaction. The Placement Agent shall not be responsible for the underlying
business decision of the Company to effect a Transaction or for the advice or
services provided by any of the Company's other advisors, agents or contractors,
including, without limitation, the Company's structuring agent for the
Transactions. The Company shall be solely responsible for the commercial
assumptions on which any advice provided by the Placement Agent is based.


2. Coordination. In order to facilitate the effective coordination of the
Transaction process, each party agrees to keep the other party apprised of any
discussions or negotiations regarding a potential Transaction.


3. Information. In connection with the Engagement, the Company shall make
available to the Placement Agent all information reasonably requested by it for
the purpose of its Engagement and will provide the Placement Agent reasonable
access to officers, directors, employees, accountants, counsel and other
representatives  "Representatives") of the Company.

--------------------------------------------------------------------------------



4. Confidentiality. The Placement Agent shall treat as confidential all
nonpublic information ("Information") regarding the Company provided to it by
the Company or its Representatives during the Term of this Agreement and will
not disclose any information to a third party other than in connection with the
performance of the Engagement without the prior written approval of the Company,
except as required by judicial or regulatory process or expressly by applicable
law. The term "Information" does not include information which (i) is or becomes
generally available to the public, (ii) was available on a non-confidential
basis prior to its disclosure to the Placement Agent in connection with the
performance of the Engagement or (iii) becomes available from a third-party
source not known by the Placement Agent to owe a duty of confidentiality to the
Company with respect to such information. Prior to disclosing any Information to
a Purchaser, to the extent such Purchaser has not previously entered into a
confidentiality agreement with respect to such Information, the Placement Agent
will obtain an executed confidentiality agreement from such Purchaser on terms
no less stringent than those herein.


5. Fees.


 a. The Company shall pay the Placement Agent a transaction fee of $0.05 per
share of Common Stock purchased by a Purchaser in each Transaction (the
"Transaction Fee") payable in the form of shares of restricted Common Stock
valued at $1.00 per share upon the closing of each such Transaction (each a
"Closing") whether or not the funds payable by a Purchaser are drawn down
immediately or a delayed takedown is secured. Certificates representing
Transaction Fee shares of Common Stock shall be mailed to Placement Agent within
seven (7) days of the Closing.  For the avoidance of any doubt, the Placement
Agent shall be issued 6,000 shares of Common Stock as her Transaction Fee in the
event the Purchasers purchase an aggregate 120,000 shares of Common Stock for
aggregate proceeds of $120,000.


b. In connection with any sales of Shares, the Company shall establish a third
party escrow account to be managed and maintained by the Company's  attorneys,
Sichenzia Ross Friedman Ference LLP for the Transactions (the "Escrow Account").
The Company shall require each Purchaser of Shares to deposit payment for such
Shares (in immediately available funds) into the Escrow Account and within five
business days of the date of such deposit, Purchaser shall deliver a properly
executed subscription agreement substantially in the form attached hereto as 
Annex II (each, a "Subscription Agreement") and Subscription Information (as
defined in the Subscription Agreement) to the Company. Upon instructions from
the Company, all funds comprising the Escrow Account, less the applicable legal
fees shall be remitted to the Company.


6. Term. Unless mutually agreed to by the parties, this Placement Agent
Agreement and the Placement Agent's Engagement herein shall terminate (a) with
respect to the Placement Agent's obligation to assist the Company in identifying
Purchasers for the Shares and in effecting a Transaction, upon the conclusion of
the offering, or (ii) September 1, 2016. Notwithstanding the foregoing, the
Placement Agent's Engagement hereunder may be terminated at any time by either
the Placement Agent or the Company upon two (2) days' prior written notice
thereof to the other party (the period prior to any such termination being
referred to herein as the "Term"). Unless the Company terminates the Engagement
for a material breach by the Placement Agent of its obligations or a
representation or warranty hereunder ("Cause"), the Placement Agent will
continue to be entitled to the full Transaction Fee provided for herein in the
event that at any time prior to the expiration of 12 months after any such
termination the Company or any of its affiliates consummates, or enters into an
agreement providing for, a Transaction that is subsequently consummated with a
Purchaser identified to the Company by the Placement Agent. In the event the
Company terminates the Engagement for Cause, the Placement Agent shall not be
entitled to any Placement Fee following the date of such termination.


7. Expenses. Except as otherwise provided herein, each party shall each bear its
own legal, accounting and other costs and expenses in connection with this
Agreement and the Transactions contemplated hereby which are incurred by that
party based on its activities hereunder. The Company shall be responsible for
all legal, accounting, tax, and related fees and expenses. The Placement Agent
shall be responsible for its own expenses incurred in connection with the
Transactions, including, without limitation, legal and accounting review of the
transaction documents, any additional due diligence review the Placement Agent
determines is necessary.


8. Exemption from Registration: Restrictions on Offer and Sales of Shares. It is
understood that the offer and sale of the Shares will be exempt from the
registration requirements of the Securities Act pursuant to Regulation S thereof
("Regulation S"). Neither the Company nor the Placement Agent will directly or
indirectly, take any action, including, without limitation, make any offer or
sale of Shares if, as a result, the offer and sale of Shares contemplated hereby
would fail to be entitled to the exemption from the registration requirements of
the Act provided for in Regulation S of the Securities Act.



--------------------------------------------------------------------------------



9. Representations and Warranties of the Company. As of the date hereof, the
date of each Subscription Agreement, and the date of each Closing, the Company
hereby represents and warrants to the Placement Agent and, with respect to a
Purchaser party to a Subscription Agreement, to such Purchaser as of the date of
the Subscription Agreement, and agrees as follows:


 a. All documents filed by the Company with the United States Securities and
Exchange Commission (the "Commission") pursuant to Sections 12, 13, 14 or 15 of
the Securities Exchange Act of 1934, as amended (the "Exchange Act") complied in
all material respects with the requirements of the Securities Act, and the rules
thereunder or the Exchange Act and the rules thereunder, as applicable.


 b. Neither the Company nor any of its affiliates (as such term is defined in
Rule 405 of the Securities Act, "Affiliates") or any person acting on its or
their behalf has engaged in any "directed selling efforts" within the meaning of
Rule 902(c) of Regulation S with respect to the Shares.


 c. None of the Company or its Affiliates or any person authorized to act on its
or their behalf has, directly or indirectly, made any offers or sales of any
security, or solicited any offers to buy, any security under circumstances that
would require the registration of the Shares under the Securities Act.


 d. No registration of the Shares under the Securities Act is required for the
purchase of the Shares by a Purchaser in the manner contemplated herein.


 e. The Company (i) has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Nevada with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in its filings with
the Commission, and to enter into and perform its obligations under this
Agreement and each Subscription Agreement, and (ii) is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
jurisdiction which requires such qualification, except where the failure to be
so qualified and in good standing would not reasonably be expected to have a
material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its subsidiaries taken as a
whole, whether or not arising from transactions in the ordinary course of
business (a "Material Adverse Effect").


 f. The capital stock of the Company conforms in all material respects to the
description thereof contained in its filings with the Commission;, its
outstanding shares of Common Stock have been duly and validly authorized and
issued and are fully paid and nonassessable; the Shares have been duly and
validly authorized, and, when issued and delivered to and paid for by a
Purchaser pursuant to this Agreement and each Subscription Agreement, will be
fully paid and nonassessable; the holders of outstanding shares of capital stock
of the Company are not entitled to preemptive or other rights to subscribe for
the Shares; and  no options, warrants or other rights to purchase, agreements or
other obligations to issue, or rights to convert any obligations into or
exchange any securities for, shares of Common Stock or ownership interests in
the Company are outstanding; and all offers and sales of Common Stock prior to
the date hereof were at all relevant times duly registered under the Securities
Act or were exempt from the registration requirements of the Securities Act and
were duly registered or the subject of an available exemption from the
registration requirements of the applicable state securities or blue sky laws.


 g. To the Company's knowledge, there are no material transfer taxes or other
similar fees or charges under federal law or the laws of any state, or any
political subdivision thereof, required to be paid by the Company or its
subsidiaries in connection with the execution and delivery of this Agreement or
the issuance by the Company or sale and delivery by the Company of the Shares.


 h. This Agreement and each applicable Subscription Agreement has been duly
authorized, executed and delivered by the Company and constitutes a legally
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except to the extent that such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, receivership,
moratorium and other similar laws affecting creditors' rights and general
principles of equity, and except as to rights to indemnity and contribution
thereunder as may be limited by applicable law or policies underlying such law.


 i. No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein and in each Subscription Agreement, other than such as will
be made or obtained under the Securities Act, and those the absence of which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

--------------------------------------------------------------------------------



 j. In the event of a liquidation of the Company, a sale or merger of the
Company, a sale of all or substantially all of the Company's assets, or the
listing of the Company's Common Stock on a national securities exchange, the
Shares will have the same rights, privileges and preferences as those rights,
privileges and preferences of the shares of Common Stock purchased by the
Company's other stockholders.


 k. No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries or its or their property is pending or, to the best knowledge of
the Company, threatened that could reasonably be expected to have (i) a material
adverse effect on the performance of this Agreement or any Subscription
Agreement or the consummation of any of the transactions contemplated hereby or
thereby or (ii) a Material Adverse Effect.


 l. Neither the Company nor any of its subsidiaries nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
("OFAC"); and the Company will not directly or indirectly use the proceeds of
the offering, or lend, contribute or otherwise make available such proceeds to
any Subsidiary, joint venture partner or other person or entity, which the
Company knows to be for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.


10. Placement Agent Representations and Warranties. As of the date hereof, the
date of each Subscription Agreement, and the date of each Closing, the Placement
Agent hereby represents and warrants to the Company, and agrees as follows:


 a. This Agreement has been duly authorized, executed and delivered by the
Placement Agent and constitutes a legally valid and binding obligation of the
Placement Agent, enforceable against the Placement Agent in accordance with its
terms, except to the extent that such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, receivership, moratorium and
other similar laws affecting creditors' rights and general principles of equity,
and except as to rights to indemnity and contribution thereunder as may be
limited by applicable law or policies underlying such law.


 b. The Placement Agent is aware that the Shares have not been and will not be
registered under the Securities Act and may not be offered or sold within the
United States or to U.S persons except in accordance with Rule 903 of Regulation
S or pursuant to an exemption from the registration requirements of the
Securities Act. The Placement Agent will not offer, solicit offers to purchase,
sell or arrange for the offer or sale of any Shares to Purchasers except in
privately negotiated transactions that will not require registration of the
Shares under the Act. Terms used in the first sentence of this subsection (b)
have the meanings given to them by Regulation S.


 c. The Placement Agent has not offered or sold or and will not arrange for the
offer or sale of the Shares except in an offshore transaction (i) complying with
Rule 903 of Regulation S under the Act with Purchasers who will provide to the
Placement Agent and to the Company a letter in the form set out in the
Subscription Agreement and (ii) complying with all applicable laws of the
People's Republic of China.


 d. The Placement Agent represents and agrees that the Placement Agent and each
of her Affiliates has not entered, and will not enter into any contractual
arrangement with respect to the distribution of the Shares except with the prior
written consent of the Company.


 e. Neither the Placement Agent, nor any of her Affiliates, nor any person
acting on any of their behalf, has engaged, or will engage, in any form of
general solicitation or general advertising in connection with any offer or sale
of the Shares.


 f. Neither the Placement Agent nor any or her Affiliates, nor any person acting
on any of their behalf, has engaged or will engage in any "directed selling
efforts" within the meaning of Regulation S under the Act with respect to the
Shares.


 g. The Placement Agent will exercise reasonable care to ensure that the
purchasers of the Shares are not underwriters within the meaning of Section
2(11) of the Act, and that sales to Purchasers will comply with Regulation S.


 h. The Placement Agent will comply at all times with the applicable laws of the
People's Republic of China in conducting the Transaction.



--------------------------------------------------------------------------------



11. Covenants of the Company. In connection with all offers and sales of the
Shares:


 a. The Company will not, and will not permit any of its Affiliates, nor any
person acting on its or their behalf, to engage in any directed selling efforts
within the meaning of Regulation S with respect to the Shares.


 b. The Company will exercise reasonable care to ensure that the Purchasers of
the Shares are not underwriters within the meaning of Section 2(11) of the Act,
and that sales to purchasers will comply with Regulation S.


 c. The Company shall cause to be furnished to the Placement Agent at each
closing of a sale of Shares copies of the executed Subscription Agreements,
together with any other documents that may be required hereunder.


12. Covenants of Placement Agent. In connection with its services hereunder, the
Placement Agent agrees that:


 a. The Placement Agent will not, and will not permit any of her Affiliates, nor
any person acting on its or any of their behalf, to engage in any directed
selling efforts within the meaning of Regulation S with respect to the Shares.


b. The Placement Agent will exercise reasonable care to ensure that the
Purchasers of the Shares are not underwriters within the meaning of Section
2(11) of the Act, and that sales to purchasers will comply with Regulation S.



13. Indemnification.


a. The Placement Agent agrees to indemnify and hold harmless the Company or any
its affiliates or their respective, officers, directors, managers, employees,
stockholders, partners, members, agents or Representatives (collectively, the
"Company Parties") from and against, and the Placement Agent agrees that no
Company Party shall have any liability to the Placement Agent or its owners,
parents, affiliates, security holders or creditors for, any losses, claims,
damages, expenses or liabilities (including actions or proceedings in respect
thereof) (collectively, "Liabilities") related to, arising out of or based upon
(i) any breach of a representation, warranty or covenant of the Placement Agent,
(ii) the bad faith, gross negligence or willful misconduct of such Placement
Agent Party in performing the services hereunder, and (iii) any untrue statement
or omission or alleged omission made by the Company in reliance upon and in
conformity with written information furnished to the Company by the Placement
Agent.


 b. If an action, suit, or proceeding (each an "Action") is brought against a
party that may seek indemnification hereunder (an "Indemnified Party"), such
Indemnified Party will promptly notify the party that may be subject to
indemnification (an "Indemnifying Party") in writing of the institution of such
Action. The Indemnifying Party may assume the defense of such Action, including
the employment of counsel and the payment of all expenses in connection with
such Action; provided, however, that an Indemnified Party shall have the right
to employ its own counsel to defend such action at the Indemnifying Party's
expense if (i) the Indemnifying Party authorizes the employment of such counsel,
(ii) the Indemnifying Party has failed in its obligation to employ counsel
reasonably satisfactory to the Indemnified Party to defend the Indemnified
Party, or (iii) in the opinion of the Indemnified Party's counsel, the use of
the Indemnifying Party's counsel to defend an Indemnified Party presents a
conflict of interest or an Indemnified Party has one or more defenses that
differ from the defenses available to the Indemnifying Party.


 c. An Indemnifying Party will not permit any settlement or compromise to
include, or consent to the entry of any judgment that includes, a statement as
to, or an admission of, fault, culpability or a failure to act by or on behalf
of an Indemnified Party. No Indemnified Party seeking indemnification or
contribution under this section of the Agreement will, without the Indemnifying
Party's prior written consent (not to be unreasonably withheld or delayed),
settle, compromise or consent to the entry of any judgment in any Action.


 d. If the foregoing indemnification is for any reason unavailable to an
Indemnified Party or is insufficient to hold such Indemnified Party harmless,
the Indemnifying Party shall contribute to the amount paid or payable by the
Indemnified Party as a result of such Liability in such proportion as is
appropriate to reflect the relative benefits received by the parties to the
Transaction, in addition to any equitable considerations. If, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law, then the Indemnifying Party shall contribute to such amount paid or payable
by any Indemnified Party in such proportion as is appropriate to reflect not
only such relative benefits, but also the relative fault of the Company, on the
one hand, and such Indemnified Party, on the other hand, in connection
therewith, in addition to any equitable considerations.

--------------------------------------------------------------------------------



 e. The parties' obligations under this Section entitled "Indemnification" shall
survive the expiration of the Term and any termination of this Agreement and
shall inure to the benefit of any successors, assigns, heirs and personal
representatives of any Indemnified Party and are in addition to any rights that
any Indemnified Party may have at common law or otherwise.


14. Public Announcements. The Placement Agent, at its option and expense and
after announcement of the Transaction, may place announcements and
advertisements describing the Placement Agent's role in the Transaction and such
other information as is publicly disclosed regarding the Transaction (which may
include the reproduction of the Company's logo and a hyperlink to the Company's
website on the Placement Agent's website), subject to the Company's prior
written approval of any such announcements and advertisements, such approval not
to be unreasonably withheld or delayed.


15. Independent Contractor. In connection with this engagement, the Placement
Agent is acting as an independent contractor, with obligations owing solely to
the Company and not in any other capacity. Nothing in this Agreement will be
construed to make the Placement Agent an agent, employee, joint venturer,
partner or legal representative of the Company. The Company acknowledges and
agrees that the Placement Agent has been retained solely to act as the placement
agent with respect to a Transaction and that no fiduciary duty or agency
relationship between the Company and the Placement Agent has been created in
respect of any Transaction or the Placement Agent's engagement hereunder,
regardless of whether the Placement Agent has advised or is advising the Company
on other matters.


16. Survival; Severability.


 a. The covenants under the headings "Appointment and Acceptance,"
"Coordination," "Fee" (subject to the rights set forth herein upon a
termination) and "Covenants of the Company" shall terminate upon expiration of
the Term or termination of this Agreement. All other provisions of this
Agreement shall survive any expiration of the Term and any termination of this
Agreement indefinitely.


 b. If any term, provision, covenant or restriction herein is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions and restrictions contained herein
shall remain in full force and effect and shall in no way be modified or
invalidated.


17. Jurisdiction; Choice of Law; Waiver of Jury Trial. All aspects of the
relationship created by this Agreement or the Engagement hereunder, any other
agreements relating to the Engagement hereunder and all claims or causes of
action (whether in contract, tort or otherwise) that may be based upon, arise
out of or relate to this Agreement or the Engagement hereunder shall be governed
by and construed in accordance with the laws of New York, applicable to
contracts made and to be performed therein and, in connection therewith, the
parties hereto consent to the exclusive jurisdiction of the courts sitting in
New York, New York and agree to venue in such courts. Notwithstanding the
foregoing, solely for purposes of enforcing the Company's obligations under the
section entitled "Indemnification" of this Agreement, the Placement Agent
consents to personal jurisdiction, service and venue in any court proceeding in
which any claim or cause of action relating to or arising out of this Agreement
or the Engagement hereunder is brought by or against the Company. THE PLACEMENT
AGENT AND THE COMPANY EACH HEREBY AGREES TO WAIVE ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO ANY CLAIM, COUNTERCLAIM OR ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ENGAGEMENT HEREUNDER.


18. Miscellaneous.


 a. This Agreement embodies the entire agreement and understanding of the
parties hereto and supersedes all prior agreements and understandings, written
or oral, relating to the subject matter of the Engagement. This Agreement may
not be modified or amended or any term or provision hereof waived or discharged,
except in writing signed by the party against whom such modification, amendment
or waiver is sought to be enforced.


 b. This Agreement is not assignable unless consented to by the other party in
writing. Except as contemplated in the Section entitled "Indemnification", this
Agreement is not intended to confer rights upon any persons not a party hereto
(including security holders, employees or creditors of the Company). Without
limiting the foregoing, all provisions hereof shall be binding on and applicable
to any successor to the assets and/or business of the Company.


 c. Heading titles are for descriptive purposes only and do not control or alter
the meaning of this Agreement as set forth in the text.

--------------------------------------------------------------------------------



 d. The Company acknowledges and agrees that the Placement Agent and  her
Affiliates may be engaged in a broad range of transactions involving interests
that differ from those of the Company and that the Placement Agent has no
obligation to disclose such interests and transactions or any information
relating thereto to the Company. The Placement Agent will be free to conduct
business with others, including with competitors of the Company, in undertakings
similar to this Engagement. The obligations of the Placement Agent hereunder are
intended solely for the benefit of the Company, and the Placement Agent does not
have any obligation to any person other than the Company.


[SIGNATURES ON THE FOLLOWING PAGE(S)]

--------------------------------------------------------------------------------





 If the foregoing correctly sets forth the understanding and agreement between
the Placement Agent and the Company, please so indicate in the space provided
for the purpose below, whereupon this Agreement shall constitute a binding
agreement as of the date first above written.


By: 


/s/  Jianwen Li
 Name:  Jianwen Li




Accepted and agreed as of the date first written above:


LUCKYCOM, INC.
By: /s/  Kingrich Lee
 Name:  Kingrich Lee
 Title:  Chief Executive Officer



--------------------------------------------------------------------------------





ANNEX I


LUO HUIPING
Nationality: People's Republic of China
PRC National ID:  440181197806177524
Email：1062006733@qq.com
Address: Room 606, Tower 3, Xingye Hua Yuan,No. 18 Dong Xing Rd, Panyu
Qu,Guangzhou ,PRC
No. of Shares subscribed:  50000






DENG QIAOLING
Nationality: People's Republic of China
PRC National ID:  440681197909081223
Email：sp-noble@163.com
Address: JUN JING HUA YUAN B01 ,RONGGUI ,SHUNDE QU,FOSHAN CITY, GUANGDONG,PRC ,
No. of Shares subscribed:  70000

--------------------------------------------------------------------------------



ANNEX II


Subscription Agreement